Exhibit 10.3

[gvyt55tafj54000001.jpg]

 

 

 

2020 Long-Term Incentive Plan

 

This document sets forth the SpartanNash Company Long-Term Incentive Plan for
awards made during the fiscal year ending January 2, 2021 and covering the three
fiscal year period ending December 31, 2022 (“2020 LTIP”).

 

1.Authority and Administration. This 2020 LTIP is authorized and administered by
the Compensation Committee of the Board of Directors of SpartanNash Company (the
“Committee”). For Participants in positions at the Vice President level and
above, the target 2020 LTIP award value will be split equally between two award
components: equity, in the form of SpartanNash common stock, and cash. For
Participants at the director level, the 2020 LTIP will have only an equity
component.  The Committee retains the discretion to deliver a 2020 LTIP award
comprised of all stock or cash in lieu of an award comprised of stock and
cash.  Awards will be subject to plan documents as follows:

 

 

a)

Equity component. The equity component of the 2020 LTIP will be granted under
and subject to the Company’s Stock Incentive Plan of 2020. The terms and
conditions of vesting of all equity awards, including upon termination in the
event of death, retirement, disability, or change in control, are set forth in
the Stock Incentive Plan and the individual award letters.

 

 

b)

Cash Component. The cash component of the 2020 LTIP will be governed by this
document.

 

2.Equity Component. The equity component of the 2020 LTIP will consist of
restricted stock that vests in four equal annual installments. Specifically, 25%
of the shares will vest on each anniversary of the grant date, with the final
installment vesting in 2024. The terms and conditions, including treatment upon
termination of employment, of the grant are set forth in an award agreement that
will be issued to each recipient.     

 

3.Cash Component. This section explains the cash component of the 2020 LTIP.

a)Target Award Amount. Each Participant’s threshold, target and maximum 2020
LTIP award opportunity will be communicated to him or her separately in writing.
Each 2020 LTIP award will be paid to the extent SpartanNash achieves at least
the threshold level of performance for the applicable performance measurement,
and the Participant otherwise satisfies the requirements of the LTIP and the
applicable Plan.

 

b)Performance Period and Measurements.

 

 

--------------------------------------------------------------------------------

 

 

i.

Performance Measurement. The “Performance Period” for the 2020 LTIP will begin
on December 30, 2019 and end on December 31, 2022.  

 

 

ii.

Metrics. The three-year performance payout under the 2020 LTIP will be
determined by SpartanNash’s performance with respect to the metrics below, each
of which will be weighted by the corresponding percentage:

 

 

 

 

 

 

Performance

Measurement

  

Percentage of Long-Term Cash
Incentive Award

 

EPS1

  

 

40

% 

Consolidated Adjusted EBITDA 2

  

 

40

% 

Plan-based ROIC3

  

 

20

% 

 

1 

EPS means Diluted Earnings per Share on a Consolidated Net Earnings (adjusted
for items not representative of ongoing operations) basis.

 

2 

Consolidated Adjusted EBITDA is a non-GAAP operating financial measure that is
defined as net earnings from continuing operations plus depreciation and
amortization, and other non-cash items including imputed interest, deferred
(stock) compensation, the LIFO provision, as well as adjustments for unusual
items that do not reflect the ongoing operating activities of SpartanNash and
costs associated with the closing of operational locations, interest expense and
the provision for income taxes to the extent deducted in the computation of net
earnings.  

 

3

Plan-based ROIC is calculated by dividing the tax affected operating profit
adjusted for income and expenses consistently with the annual incentive plan for
the last year of the measurement period and LIFO expense by a 5 quarter average
of total invested capital (total assets plus LIFO reserve less cash and
non-interest bearing current liabilities), calculated using the last 5 quarters
of the measurement period.

 

c)Performance Goals and Payouts. 2020 LTIP award payouts will be determined
based on the greater of the following two payout schedules.  The first schedule
is based on final-year performance during the three-year performance period and
allows for a maximum payout equal to 200% of the total target cash
opportunity.  The second schedule is based on annual growth targets for each
year of the three-year performance period and allows for a maximum payout equal
to 75% of the total target cash opportunity. EPS, Consolidated Adjusted EBITDA,
and Plan-based ROIC performance targets for both schedules will be communicated
to Participants separately.




2

 

--------------------------------------------------------------------------------

 

 

Schedule A (Final-Year Performance)

2022 EPS (40% weighting)

 

Performance

 

Payout

Level

% of EPS Goal

 

% of Target

—

<80.0%

 

0%

Threshold

80%

 

10%

—

85%

 

32.5%

—

90%

 

55%

—

95%

 

77.5%

Target

100%

 

100%

—

104%

 

124.5%

—

108%

 

149.1%

—

112%

 

173.6%

Maximum

≥116.3%

 

200%

 

2022 Adjusted EBITDA (40% weighting)

 

Performance

 

Payout

Level

% of EBITDA Goal

 

% of Target

—

<80.0%

 

0%

Threshold

80%

 

10%

—

85%

 

32.5%

—

90%

 

55%

—

95%

 

77.5%

Target

100%

 

100%

—

104%

 

124.5%

—

108%

 

149.1%

—

112%

 

173.6%

Maximum

≥116.3%

 

200%

 

2022 ROIC (20% weighting)

 

Performance

 

Payout

Level

% of ROIC Goal

 

% of Target

—

<80.0%

 

0%

Threshold

80%

 

10%

—

85%

 

32.5%

—

90%

 

55%

—

95%

 

77.5%

Target

100%

 

100%

—

104%

 

124.5%

—

108%

 

149.1%

—

112%

 

173.6%

Maximum

≥116.3%

 

200%

 

Schedule B (Annual Growth)

EPS Growth (40% weighting)

 

Performance

 

Payout

Level

% of EPS Goal

 

% of Target

—  

<90.0%

 

0%

Threshold

90%

 

10%

—  

92.5%

 

32.5%

—  

95%

 

55%

—  

97.5%

 

77.5%

Target

100%

 

100%

 

Adjusted EBITDA Growth (40% weighting)

 

Performance

 

Payout

Level

% of EBITDA Goal

 

% of Target

—  

<95.0%

 

0%

Threshold

95%

 

50%

—  

97.5%

 

75%

Target

100%

 

100%

 

ROIC Growth (20% weighting)

 

Performance

 

Payout

Level

% of ROIC Goal

 

% of Target

—  

<92.0%

 

0%

Threshold

92%

 

10%

—  

94%

 

32.5%

—  

96%

 

55%

—  

98%

 

77.5%

Target

100%

 

100%

 

 

If SpartanNash’s actual performance achieved for EPS, Consolidated Adjusted
EBITDA, or Plan-based ROIC exceeds the threshold level and falls between
specified levels, then the percentage of the Target Award that will be paid will
be determined by interpolation.

 

 

 

 

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

Additional Schedule B Terms

 

 

i.

The annual growth targets for each year of the three-year performance period
will be set at the time of grant and based on improvement over prior fiscal year
results.

 

 

ii.

There is a maximum accrual of 25% of target payout each year based on the annual
growth targets (i.e., up to 75% for three-year performance period).

 

 

iii.

If the annual growth rate for any metric in a year is not positive, no annual
payout will be earned for that metric.

 

 

iv.

If absolute growth is not achieved for any metric over the three-year
performance period, no payout will be earned for that metric at the end of the
performance period.

 

 

v.

The annual growth objectives will allow the achievement of a maximum payout of
up to 100% in each year. Performance over 100% on an annual basis may not be
accrued or “banked.”

 

 

vi.

The achievement of any annual growth objective does not mean that any portion of
the award is earned or is payable at the time of such achievement; no awards are
earned or payable until the completion of the Performance Period except as
specifically set forth in paragraphs (e) and (f) below.

 

 

 

d)

Exclusions. The evaluation of these metrics will exclude (a) asset write downs,
(b) litigation or claim judgments or settlements, (c) changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
non-recurring items as described in ASC 225-20 Presentation-Income Statement –
Extraordinary and Unusual Items and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable fiscal year(s), (f)
acquisitions, divestitures or accounting changes, (g) foreign exchange gains and
losses, and (h) other special charges or extraordinary items.

 

 

e)

Effect of Termination of Employment without a Change in Control. Except as set
forth in paragraph (f) below: (a) if a Participant’s employment with SpartanNash
terminates for any reason other than Retirement, Death, or Total Disability
before the end of a Performance Period, any unearned portion of the 2020 LTIP
award will be forfeited; and (b) if a Participant’s employment terminates for
Retirement, Death or Total Disability, eligibility for payout of an 2020 LTIP
award will be determined as follows:

 

4

 

--------------------------------------------------------------------------------

 

 

i.

Death or Total Disability. If more than 12 months remain in the Performance
Period, the Participant’s Target Award will be paid on a pro-rata basis based on
the number of full weeks of employment during the Performance Period. The
Incentive Award will be paid no later than the 15th day of the third month
following the date of death or total disability. If 12 months or less remain in
the Performance Period, then following the completion of the Performance Period,
any earned LTIP award will be paid based on actual performance results on a
pro-rata basis based on the number of full weeks of employment during the
Performance Period. The Incentive Award will be paid no later than the 15th day
of the third month following the date of the end of the Performance Period.

 

 

ii.

Retirement. In the event of termination due to Retirement, the LTIP award, if
any, will be the amount the Participant would have earned had he or she remained
employed with SpartanNash until the end of the Performance Period based on
actual performance results, paid on a pro-rated basis for the number of full
weeks of employment during the Performance Period. The Incentive Award will be
paid no later than the 15th day of the third month following the date of the end
of the Performance Period.

 

 

iii.

After the Performance Period. For termination due to death, Total Disability, or
Retirement occurring after the Performance Period but before the payout date,
the earned LTIP award (if any) will be paid in full no later than the 15th day
of the third month following the date of such termination. For any other
separation of employment occurring after the performance period but before the
payout date, the 2020 LTIP award will be forfeited.

 

 

f)

Change in Control.

 

 

i.

Before the end of the Performance Period. Upon a Change in Control of
SpartanNash (as defined in the Plan) before the end of the Performance Period, a
Participant that is employed by SpartanNash on the effective date of the Change
in Control will earn a 2020 LTIP award equal to the greater of the Target Award
or the projected 2020 LTIP award (with the projected 2020 LTIP award to be
calculated by estimating the Company’s expected performance for the Performance
Period based on the Company’s performance in the then-current fiscal year as of
the date of the Change in Control projected out through the end of the
Performance Period), to be paid on a pro-rata basis for the number of full weeks
completed in the Performance Period prior to the Change in Control. The
Incentive Award will be paid no later than the 15th day of the third month
following the Change in Control.

 

5

 

--------------------------------------------------------------------------------

 

 

ii.

After Performance Period. Upon a Change in Control following the Performance
Period, any earned but unpaid 2020 LTIP award will be payable in full upon the
earliest to occur of the termination of employment for any reason, or a date
selected by the
Company that is no later than the 15th day of the third month following the
Change in Control.

 

 

g)

Executive Severance Agreement. The 2020 LTIP award opportunity described in this
2020 LTIP is not subject to the provisions of any Executive Severance Agreement
with the Company. In the event of a Change in Control, a Participant’s right to
receive any portion of the LTIP award described in this 2020 LTIP will be
governed exclusively by the terms and conditions of the LTIP.

 

4.Clawback. All 2020 LTIP awards will be subject to the Company’s “clawback”
policy providing for the recovery of incentive compensation, as amended by from
time to time.

 

5.Delegation of Authority. The Compensation Committee of the Board of Directors
has delegated to the Chief Human Resources Officer and her designees the
authority to administer and interpret the 2020 LTIP, provided that such
administration and interpretation is not contrary to the Stock Incentive Plan of
2020, this 2020 LTIP, or any determination of the Compensation Committee.

 

6.Post-Employment Agreements. As a condition of and in consideration for
participation in the 2020 LTIP, an associate must agree to the post-employment
covenants regarding non-competition, non-solicitation and other matters set
forth on Exhibit A to this document. Any associate participating in the 2020
LTIP must provide a signed acknowledgement of agreement.  

 

7.Other Rules of Participation.

 

 

a)

The cash component of the 2020 LTIP is subject to the General Terms and
Conditions set forth on Exhibit B to this Agreement.

 

 

b)

Associates who are selected to receive a 2020 LTIP award under this plan will
receive a notification of their designation as a 2020 LTIP Participant
(“Participant”). Only associates who are in eligible roles on December 29, 2019,
or who are hired or promoted into a full-time eligible role on or before October
1, 2020 may be considered for a 2020 LTIP award.

 

 

c)

If a Participant is on a non-FMLA leave during the Performance Period, then the
2020 LTIP award payout, if any, will be prorated based on the number of weeks
worked during the Performance Period.

 

 

d)

Associates who are on leave at the beginning of the Performance Period and
terminate employment prior to returning to work are not eligible to receive an
LTIP award.

 

6

 

--------------------------------------------------------------------------------

 

Exhibit A

SpartanNash Company

Post-Employment Competition Agreement

 

1.

Introduction

SpartanNash faces intense competition in all of its lines of business. Your
employment with SpartanNash has required, and will continue to require, that you
work with SpartanNash’s non-public, proprietary, confidential or trade secret
information (all such information, “Confidential Information”), which is vitally
important to SpartanNash’s success. You have also participated in and developed
relationships with SpartanNash customers in the course of your employment.  

It is important that SpartanNash take steps to protect its Confidential
Information and business relationships, even after your employment with
SpartanNash concludes for any reason. Your disclosure of Confidential
Information or interference with SpartanNash’s relationships could do serious
damage to the business, finances, or reputation of SpartanNash. For these
reasons, SpartanNash requires that you agree to the restrictions set forth below
as consideration for, and as a condition of receipt of, your 2019 Long Term
Incentive Award opportunity (“LTI Award”).

 

2.

Important Definitions

As used in this document:  

“Agreement” means this post-employment competition agreement.

“Business” means the Military Segment (defined below), the Food Distribution
Segment (defined below) and the Retail Segment (defined below):

 

•

The “Military Segment” means:  the manufacturing, procurement, sale or
distribution of Products (defined below) within the military resale system,
including, but not limited to, the United States military commissaries and
exchanges, the Defense Commissary Agency, AAFES, NEXCOM, CGX, MCX, and any
third-party distributors, brokers, partners or manufacturers with which
SpartanNash conducted business or was preparing to conduct business in the
Military Segment at any time during the 24-month period preceding the
termination of your employment for any reason;

 

•

The “Food Distribution Segment” means:  the manufacture, sale, or distribution
of Products (defined below), or provision of any value-added services, to any
independent grocery store, SpartanNash-owned grocery stores, “meal kit”
provider, reseller, national account, or any other retailer of Products (whether
brick-and-mortar or e-commerce) with whom SpartanNash conducted business or was
preparing to conduct business at any time during the 24-month period preceding
the termination of your employment for any reason; and

7

 

--------------------------------------------------------------------------------

 

 

•

The “Retail Segment” means:  the operation of any retail grocery store or other
business that obtains, or plans to obtain, twenty percent (20%) or more of its
gross revenue from retail sales of Products (as defined below).

“Covered Customer” means any Person to whom SpartanNash provided good or
services at any time during the 24-month period preceding the termination of
your employment for any reason, with which or with whom you first had contact
directly or indirectly as part of your job responsibilities (including oversight
responsibility) with SpartanNash or about which or whom you learned Confidential
Information.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, joint venture,
proprietorship, other business organization, business trust, union, association
or governmental or regulatory entities, department, agency or authority.

“Products” means grocery and related products including, nationally branded and
private label grocery products and perishable food products (including dry
groceries, produce, dairy products, meat, delicatessen items, bakery goods,
frozen food, seafood, floral products, beverages, tobacco products, fresh
protein-based foods, prepared meals, and value-added products such as fresh-cut
fruits and vegetables and prepared salads), general merchandise, health and
beauty care products, pharmacy products (prescription and non-prescription
drugs), fuel and other items offered by SpartanNash.

“Restricted Area” means (i) with respect to the Military Segment, the United
States, Europe, Cuba, Puerto Rico, Bahrain, Egypt and any other country in the
world where SpartanNash engages in the Military Segment or was preparing to
engage in the Military Segment, in each case, at any time during the 24-month
period preceding the termination of your employment for any reason; (ii) with
respect to the Food Distribution Segment, any U.S. state or territory and any
other country in the world where SpartanNash engages in the Food Distribution
Segment or was preparing to engage in the Food Distribution Segment, in each
case, at any time during the 24-month period preceding the termination of your
employment for any reason; or (iii) with respect to the Retail Segment,
in  Iowa, Michigan, Minnesota, Nebraska, North Dakota, Ohio, South Dakota, and
Wisconsin, as well as any other state in the United States where SpartanNash
engages in the Retail Segment or was preparing to engage in the Retail Segment,
in each case, at any time during the 24-month period preceding the termination
of your employment for any reason.

“SpartanNash” means SpartanNash Company and any of its subsidiaries.

 

3.

Your Agreements

By accepting the LTI Award, you agree that, while you are employed with
SpartanNash and for twelve (12) months following the termination of your
employment for any reason, you will not, directly or indirectly:

 

a.

be employed or engaged by, own any interest in, manage, control, participate in,
serve on the board of directors of, consult with, provide advice to, contribute

8

 

--------------------------------------------------------------------------------

 

 

to, lend money to or otherwise finance, hold a security interest in, render
services for, or provide assistance to, any Person that engages or is preparing
to engage, anywhere within the Restricted Area, in any Business with respect to
which you had responsibility at any time within the 24-month period preceding
the termination of your employment for any reason, or with respect to which you
possess any Confidential Information; provided, however, that you may make
passive investments of not more than one percent (1%) of the capital stock or
other ownership or equity interest, or voting power, in a public company,
registered under the Securities Exchange Act of 1934, as amended;

 

b.

(i) solicit or conduct business with any Covered Customer or any current, former
or prospective supplier; or (ii) otherwise induce any current, former or
prospective customer, supplier, contractor, or other third party to stop doing
business with SpartanNash, adversely change the terms or amount of its business
with SpartanNash, refuse to do business with SpartanNash; or (iii) otherwise
interfere with any SpartanNash business relationships; or

 

c.

hire, engage, or solicit for employment or engagement any individual who was
employed or engaged by SpartanNash at any time within the 24-month period
preceding the termination of your employment for any reason, or encourage or
persuade any such individual to end his or her relationship with SpartanNash.

You agree that the restrictions above are necessary to ensure the protection and
continuity of the business and goodwill of SpartanNash, and that the
restrictions are reasonable as to geography, duration and scope.

 

4.

Other Terms and Conditions

 

a.

Coordination with Other Agreements. This document, together with the SpartanNash
Stock Incentive Plan of 2020 and any award letter issued thereunder, sets forth
the entire agreement between you and SpartanNash with respect to its subject
matter, and merges and supersedes all prior discussions, negotiations,
representations, proposals, agreements and understandings of every kind and
nature between you and SpartanNash with respect to its subject matter; except
that, this Agreement does not impair, diminish, restrict or waive any other
restrictive covenant, nondisclosure obligation or confidentiality obligation you
have to SpartanNash under any other agreement, policy, plan or program of
SpartanNash, all of which remain in effect and constitute separate, enforceable
obligations. You and SpartanNash represent that, in executing this Agreement,
you and SpartanNash have not relied upon any representations or statements made,
other than those set forth in this document, with regard to the subject matter,
basis or effect of this Agreement.

 

b.

Severability; “Blue Penciling.”  If any one or more of the provisions contained
in this Agreement shall be held to be excessively broad as to duration, activity
or subject, then any such provision will be construed by limiting and reducing
it so as to be enforceable to the maximum extent allowed by applicable law and
then so

9

 

--------------------------------------------------------------------------------

 

 

enforced.  If any one or more of the provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.  A determination in any jurisdiction that this Agreement, in whole or
in part, is invalid, illegal or unenforceable will not in any way affect or
impair the validity, legality or enforceability of this Agreement in any other
jurisdiction.

 

c.

Waiver.  SpartanNash’s failure to enforce any term, provision or covenant of
this Agreement will not be construed as a waiver.  Waiver by SpartanNash of any
breach or default by you or any other person will not operate as a waiver of any
other breach or default.

 

d.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon SpartanNash, any successor organization which shall succeed to
SpartanNash by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of SpartanNash and any assigns of SpartanNash.  You may
not assign your obligations under this Agreement.

 

e.

Modification; Amendment.  This Agreement may not be changed orally, but may be
changed only in a writing signed by you and an officer of SpartanNash holding
the title of Senior Vice President or any more senior position.

 

f.

Governing Law.  This Agreement shall be construed under and governed by the
internal laws of the State of Michigan without regard to the application of any
choice-of-law rules that would result in the application of another state’s
laws.  In any action brought by SpartanNash under or relating to this Agreement,
you consent to exclusive jurisdiction and venue in the federal and state courts
in, at the election of SpartanNash, (i) the State of Michigan and (ii) any state
and county in which SpartanNash contends that you have breached this
Agreement.  In any action brought by you under or relating to this Agreement,
SpartanNash consents to the exclusive jurisdiction and venue in the federal and
state courts of the State of Michigan, County of Kent.  

 

g.

Relief.  In addition, you agree that SpartanNash would suffer irreparable harm
if you were to breach, or threaten to breach, your agreements in Section 3 above
and that SpartanNash would by reason of such breach, or threatened breach, be
entitled to injunctive relief in an appropriate court, without the need to post
any bond, and you consent to the entry of injunctive relief prohibiting you from
breaching your agreements in Section 3 above.  You also agree that SpartanNash
may claim and recover money damages in addition to injunctive
relief.  Furthermore, in the event you were to breach, or threaten to breach,
any of your agreements in Section 3 above, any unvested or unpaid portion of the
LTI Award will be forfeited.

 

10

 

--------------------------------------------------------------------------------

 

Exhibit B

General Terms and Conditions Applicable to the Cash Component

 

 

1.

Definitions.  The following terms shall have the definitions stated, unless the
context requires a different meaning. Other defined terms shall have the
meanings ascribed to them herein.

 

a.

“Beneficiary” means the individual, trust or other entity designated by the
Participant to receive any Incentive Award payable with respect to the
Participant under the LTIP after the Participant’s death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Committee in a form approved by the Company. A Participant’s will or other
estate planning document is not effective for this purpose. If a designation has
not been completed properly and filed with the Committee or is ineffective for
any other reason, the Beneficiary shall be the Participant’s Surviving Spouse.
If there is no effective designation and the Participant does not have a
Surviving Spouse, the remaining Incentive Award under this LTIP, if any, shall
be paid to the Participant’s estate.

 

b.

“Board” means the Board of Directors of the Company.

 

c.

“Change in Control” has the meaning given to it in the SpartanNash Company Stock
Incentive Plan of 2020.

 

d.

“Code” means the Internal Revenue Code of 1986, as amended.

 

e.

“Company” means SpartanNash Company, a Michigan corporation, and its
Subsidiaries.

 

f.

“Incentive Award” means a bonus awarded and paid in cash to a Participant for
services to the Company or a Business Unit that is based upon achievement of
specified goals.

 

g.

“Participant” means any person participating in the cash portion of the LTIP.  

 

h.

“Retirement” means termination of employment as a result of retirement on or
after the earlier of the date the Participant reaches (a) age 65; or (b) age 55,
but only if such Participant has completed at least ten Years of Vested Service
(as defined below) since the later of the Participant’s most recent date of hire
or, if the Participant became an associate of the Company in connection with a
merger or acquisition, the date of the Participant’s hire by the entity that is
the subject of such merger or acquisition.

 

i.

“Surviving Spouse” means the husband or wife of the Participant at the time of
the Participant’s death who survives the Participant. If the Participant and the
spouse die under circumstances that make the order of their deaths uncertain, it
shall be presumed for purposes of this LTIP that the Participant survived the
spouse.

 

j.

“Total Disability” means the condition of a Participant who is and remains
eligible for total and permanent disability benefits under § 223 of the Social
Security Act, as amended.

11

 

--------------------------------------------------------------------------------

 

 

k.

“Year of Vested Service” means a calendar year in which a Participant is
credited with at least 1,000 hours of employment with the Company or its
Subsidiaries. For the purposes of this definition, “hours of employment” include
actual hours of paid work, paid leave or other time off, and hours of work
missed due to military service provided that the Participant returns to work
while his or her rehire rights are protected by law.

 

 

2.

Determination of Achievement. The Committee will determine achievement with
respect to corporate performance goals by reference to such information as the
Committee determines in its discretion.

 

 

3.

Adjustments to Awards. Adjustments to Incentive Awards may be made when deemed
appropriate by the Committee. The Committee may establish any specific
conditions under which an Incentive Award may be reduced, forfeited, or amended.
The Committee delegates to the Chief Executive Officer the authority to
determine that a Participant’s award will be reduced or withheld if the Chief
Executive Officer determines that the reduction or withholding is warranted by
the Participant’s performance. All decisions of the Committee shall be final and
binding on all Participants and their respective heirs, representatives and
Beneficiaries.

 

 

4.

Payment of Incentive Award; Form of Payment. The dollar amount of the Incentive
Award for a Performance Period shall be paid to the Participant as soon as
feasible following the completion of the Incentive Award calculations for the
Performance Period; provided, however, such Incentive Award shall be paid no
later than the 15th day of the third month following the later of the end of the
Performance Period in which the goals for the Incentive Award have been met and
the date the Participant vests in the Incentive Award. In the event of the
Participant’s death, Total Disability, or a Change in Control, payment shall be
made no later than the 15th day of the third month following the date on which
the Participant’s rights in the Incentive Award vest or, if already vested, the
15th day of the third month following the date of death, Total Disability, or
Change in Control.

 

 

5.

No Continuing Participation. An Associate’s designation as a participant for a
Performance Period will not continue in effect for any subsequent Performance
Period unless and until the Committee designates the Associate as a Participant
in the subsequent Performance Period. The Committee may terminate participation
by any Participant at any time with or without cause.

 

 

6.

Benefits Not Guaranteed; No Rights to Award. Neither the establishment and
maintenance of the LTIP nor participation in the LTIP shall provide any
guarantee or other assurance that Incentive Awards will be payable under the
LTIP. No Participant or other person shall have any claim to be granted any
award or benefit under the LTIP and there is no obligation of uniformity of
treatment of Participants under the LTIP. The terms and conditions of any

12

 

--------------------------------------------------------------------------------

 

 

award or benefit of the same type and the determination of the Committee to
grant a waiver or modification of any award or benefit and the terms and
conditions thereof need not be the same with respect to each Participant.

 

 

7.

No Right to Participate. Nothing in this LTIP shall be deemed or interpreted to
provide a Participant or any non-participating Associate with any contractual
right to participate in or receive benefits under the LTIP. No designation of a
person as a Participant for all or any part of the Performance Period shall
create a right to any Incentive Award, compensation or other benefits of the
LTIP for any other Performance Period.

 

 

8.

No Employment Right. Participation in this LTIP shall not be construed as
constituting a commitment, guarantee, agreement, or understanding of any kind
that the Company or any subsidiary will continue to employ any individual and
this LTIP shall not be construed or applied as any type of employment contract
or obligation. Nothing herein shall abridge or diminish the rights of the
Company or any subsidiary to determine the terms and conditions of employment of
any Participant or other person or to terminate the employment of any
Participant or other person with or without cause at any time.

 

 

9.

Not an ERISA Plan. The LTIP is an incentive compensation program for
participants. Because the LTIP does not provide welfare benefits and does not
provide for the deferral of compensation until termination of employment, it is
established with the intent and understanding that it is not an employee benefit
plan within the meaning of the federal Employee Retirement Income Security Act
of 1974, as amended.

 

 

10.

No Assignment or Transfer. Neither a Participant nor any Beneficiary or other
representative of a Participant shall have any right to assign, transfer,
attach, or pledge any bonus amount or credit, potential payment, or right to
future payments of any bonus amount or credit, or any other benefit provided
under this LTIP. Payment of any amount due or to become due under this LTIP
shall not be subject to the claims of creditors of the Participant or to
execution by attachment or garnishment or any other legal or equitable
proceeding or process, unless otherwise specifically ordered by any court of
competent jurisdiction.

 

 

11.

Withholding and Payroll Taxes. The Company shall deduct from any payment made
under this LTIP all amounts required by federal, state and local tax laws to be
withheld and shall subject any payments made under the LTIP to all applicable
payroll taxes and assessments.

 

 

12.

Incapacitated Payee. If the Committee determines that a person entitled to a
payment hereunder is incapacitated, it may cause benefits to be paid to another
person for the use or benefit of the Participant or the Participant’s
Beneficiary at

13

 

--------------------------------------------------------------------------------

 

 

the time or times otherwise payable hereunder, in total discharge of the LTIP’s
obligations to the Participant or Beneficiary.

 

 

13.

Governing Law. The validity, construction and effect of the LTIP and any rules
and regulations relating to the LTIP shall be determined in accordance with the
laws of the State of Michigan and applicable federal law.

 

 

14.

Construction. The singular includes the plural and the plural includes the
singular. Capitalized terms, except those at the beginning of a sentence or part
of a heading, have the meaning defined in the LTIP. The LTIP is intended to be
exempt from Section 409A of the Code by providing for short-term deferrals as
described in Treasury Regulations § 1.409A-1(b)(4) and shall be interpreted and
administered to achieve that purpose.

 

 

15.

Severability. In the event any provision of the LTIP shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the LTIP and the LTIP shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

 

16.

No Limit on Other Compensation Arrangements. Nothing contained in the LTIP shall
prevent the Company or any subsidiary from adopting or continuing in effect
other or additional compensation arrangements, including the grant of stock
options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

 

 

14

 